TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00593-CR


Eddie Joseph Arnold, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9014182, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel on appeal, Ms. Connie J. Kelley, has filed a motion
to withdraw and to substitute retained counsel, Mr. Joe James Sawyer.  The motion is granted in part. 
Mr. Sawyer is hereby designated appellant's lead counsel.  See Tex. R. App. P. 6.1.  Ms. Kelley is
instructed to refile her motion to withdraw in the district court, which is instructed to promptly act
on the motion.  If counsel is permitted to withdraw, a copy of the court's order shall be sent to this
Court.
It is ordered March 21, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish